Exhibit 10.5

RESTRICTED STOCK UNIT AGREEMENT

(Three-Year “Cliff” Period of Restriction; No Code 162(m) Goals)

MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted you,
[name], [number] Restricted Stock Units. Your Restricted Stock Units are subject
to the terms and conditions of this Restricted Stock Unit Agreement (this
“Agreement”) and the MetLife, Inc. 2005 Stock and Incentive Compensation Plan
(the “Plan”).

1. Standard Settlement Terms.

(a) The terms of this Section 1 shall be referred to as the “Standard Settlement
Terms” and will apply to your Restricted Stock Units except in so far as
Sections 2 (Change of Status) or 3 (Change of Control) apply. If Shares are paid
to you, you will receive evidence of ownership of those Shares.

(b) The Period of Restriction for your Restricted Stock Units will begin on the
Grant Date and end on the third anniversary of the Grant Date. Each of your
Restricted Stock Units will be due and payable in the form of Shares after the
conclusion of the Period of Restriction, at the time specified in Section 8.

2. Change of Status. The terms of this Section 2 describe how various events
affect your Restricted Stock Units during the Period of Restriction. For
purposes of this Section 2, your transfer between the Company and an Affiliate,
or among Affiliates, will not be a termination of employment. If a Change of
Control occurs prior to any of the events described in this Section 2, any
applicable terms of Section 3 will supersede the terms of this Section 2.

(a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, the Standard Settlement Terms will continue to apply to your
Restricted Stock Units. Once this provision applies, no other change of status
described in this Section 2 (except the provision regarding termination for
Cause) will affect your Restricted Stock Units, even if you subsequently return
to active service or your employment with the Company or an Affiliate terminates
other than for Cause.

(b) Death. In the event that your employment with the Company or an Affiliate
terminates due to your death, each of your Restricted Stock Units will be due
and payable in the form of Shares (or cash at a value equal to the Closing Price
on the date of your death, if so determined by the Committee).

(c) Retirement. If your employment with the Company or an Affiliate terminates
(other than for Cause) on or after your early retirement date or normal
retirement date (in each case determined under any ERISA qualified pension plan
offered by the Company or an Affiliate in which you participate, if any)
(“Retirement”), the Standard Settlement Terms will continue to apply to your
Restricted Stock Units.

(d) Bridge Eligibility. If your employment with the Company or an Affiliate
terminates (other than for Cause) with bridge eligibility for retirement-related
medical benefits (determined under the ERISA qualified benefit plan offered by
the Company or an Affiliate in which you participate, if any) (“Bridge
Eligibility”), and your separation agreement (offered to you under the severance
program offered by the Company or an Affiliate to its Employees) becomes final,
the Standard Settlement Terms will continue to apply to each of your Restricted
Stock Units.



--------------------------------------------------------------------------------

(e) Termination for Cause. In the event that your employment with the Company or
an Affiliate terminates for Cause, your Restricted Stock Units will be forfeited
immediately.

(f) Other Termination of Employment. Unless the Committee determines otherwise,
if no other provision in this Section 2 regarding change of status applies, each
of your Restricted Stock Units will be forfeited immediately upon your
termination of employment unless you are offered a separation agreement by the
Company or an Affiliate under a severance program. To the extent your separation
agreement becomes final by March 15 of the calendar year after the separation
agreement is offered to you, your Prorated Units will be due and payable to you.
The number of your “Prorated Units” will be determined by dividing the number of
calendar months, beginning with the month of the Grant Date, that have ended as
of the end of the month of the termination of your employment by thirty-six
(36), multiplying the result by the number of your Units, and rounding to the
nearest whole number; provided, however, that if the date of the termination of
your employment is prior to the first anniversary of the Grant Date , then the
number of your Prorated Units shall be zero (0). Payment for each of your Units
will be made in cash at a value equal to the Closing Price on the Grant Date,
and shall be rounded to the nearest one-hundred dollars ($100.00). If your
separation agreement does not become final, your Restricted Stock Units will be
forfeited.

3. Change of Control.

(a) The terms of this Section 3 describe how a Change of Control will affect
your Restricted Stock Units. If any of the events described in Section 2 occurs
prior to a Change of Control, any applicable terms of Section 2 will supersede
the terms of this Section 3.

(b) Except as provided in Section 3(c), and unless otherwise prohibited under
law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Restricted Stock Units will be due and payable in the form
of cash equal to the number of your Units multiplied by the Change of Control
Price.

(b) The terms of Section 3(b) will not apply to your Restricted Stock Units if
the Committee reasonably determines in good faith, prior to the Change of
Control, that you have been granted an Alternative Award for your Units pursuant
to Section 15.2 of the Plan. Any such Alternative Award shall not accelerate the
timing of payment or otherwise violate Code Section 409A, to the extent such
Code Section is applicable to your Restricted Stock Units.

4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Restricted Stock Units, and all
rights with respect to your Restricted Stock Units are exercisable during your
lifetime only by you.

5. Beneficiary Designation. You may name any beneficiary or beneficiaries (who
may be named contingently or successively) who may then exercise any right under
this Agreement in the event of your death. Each beneficiary designation for such
purpose will revoke all such prior designations. Beneficiary designations must
be properly completed on a form prescribed by the Committee and must be filed
with the Company during your lifetime. If you have not designated a beneficiary,
your rights under this Agreement will pass to and may be exercised by your
estate.

 

2



--------------------------------------------------------------------------------

6. Tax Withholding. The Company or an Affiliate may withhold amounts it
determines are necessary to satisfy tax withhold responsibilities by withholding
amounts from payment made under this Agreement, or from other payments due to
you to the extent permissible under law, an amount sufficient to satisfy the
minimum statutory United States, state, local or other applicable tax
withholding requirements. The Company will defer payment of cash or the issuance
of Shares until this requirement is satisfied. The Company may satisfy this
requirement by withholding Shares otherwise issuable based on a value per Share
determined by the Company in its discretion.

7. Adjustments. The Committee will make appropriate adjustments in the terms and
conditions of your Restricted Stock Units in recognition of unusual or
nonrecurring events affecting the Company or its financial statements (such as a
Common Stock dividend, Common Stock split, recapitalization, payment of an
extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), or in recognition of
changes to applicable laws, regulations, or accounting principles, to prevent
unintended dilution or enlargement of the potential benefits of your Restricted
Stock Units. The Committee’s determinations in this regard will be conclusive.

8. Timing of Payment.

(a) To the extent applicable, this Agreement is intended to comply with Code
Section 409A and shall be interpreted accordingly.

(b) If payment is due and payable under Section 2(b), it will be made upon your
death.

(c) If payment is due and payable under Section 2(f), it will be made six
(6) months after the termination of your employment (or, to the extent Code
Section 409A applies to your Restricted Stock Units, six (6) months after your
“separation from service” under Code Section 409A, if that is a different date).

(d) If payment is due and payable under Section 3(b), and the Change of Control
that causes payment to be due and payable is a “change of control” as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
after the Change of Control. If payment is due and payable under Section 3(b),
and the Change of Control that causes payment to be due and payable is not a
“change of control” as defined under Code Section 409A, such sum shall be paid
to you at the time determined under Section 8(e).

(e) If payment is due and payable under the Standard Settlement Terms, payment
will be made by March 15 of the calendar year after the expiration of the Period
of Restriction; provided, however, that if you were given the opportunity to
defer payment under an applicable deferred compensation plan offered by the
Company or an Affiliate, such as may have occurred in connection with the
beginning of your employment, and chose to defer payment, then payment will be
made at the time determined under that plan.

 

3



--------------------------------------------------------------------------------

9. Closing Price. For purposes of this Agreement, Closing Price will mean the
closing price of a Share as reported in the principal consolidated transaction
reporting system for the New York Stock Exchange (or on such other recognized
quotation system on which the trading prices of the Shares are quoted at the
relevant time), or in the event that there are no Share transactions reported on
such tape or other system on the applicable date, the closing price on the
immediately preceding date on which Share transactions were reported. Closing
Price shall constitute “Fair Market Value” under the Plan for all purposes
related to your Restricted Stock Units.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of New York, to which jurisdiction the
Company and you consent.

12. Miscellaneous.

(a) For purposes of this Agreement, “Committee” includes any direct or indirect
delegate of the Committee as defined in the Plan and (unless otherwise
indicated) the word “Section” refers to a Section in this Agreement. Any other
capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.

(b) Any determination or interpretation by the Committee pursuant to this
Agreement will be final and conclusive. In the event of a conflict between any
term of this Agreement and the terms of the Plan, the terms of the Plan control.
This Agreement and the Plan represent the entire agreement between you and the
Company, and you and all Affiliates, regarding your Restricted Stock Units. No
promises, terms, or agreements of any kind regarding your Restricted Stock Units
that are not set forth, or referred to, in this Agreement or in the Plan are
part of this Agreement. In the event any provision of this Agreement is held
illegal or invalid, the rest of this Agreement will remain enforceable.

(c) Your Restricted Stock Units are not Shares and do not give you the rights of
a holder of Shares. You will not be credited with additional Restricted Stock
Units on account of any dividend paid on Shares.

(d) The Committee may, in its discretion, settle your Restricted Stock Units in
the form of cash to the extent settlement in Shares is prohibited by law or
would require you or the Company to obtain the approval of any governmental
and/or regulatory body. The Committee may, in its discretion, require you at any
time to immediately sell Shares you acquire under this Agreement, in which case,
the Company shall have the authority to issue sales instructions in relation to
such Shares on your behalf. No Shares will be issued or no cash will be paid if
that issuance or payment would result in a violation of applicable law,
including United States securities laws and any other applicable securities
laws.

 

4



--------------------------------------------------------------------------------

(e) The issuance of Shares or payment of cash pursuant to your Restricted Stock
Units is subject to all applicable laws, rules and regulations, and to any
approvals by any governmental agencies or national securities exchanges as may
be required. The Company’s grant of Restricted Stock Units to you is not
intended to be a public offering of securities outside the United States, and
the Company has not submitted any registration statement, prospectus, or other
securities filing with authorities outside the United States, except where
required by law. Your Restricted Stock Units have not been, and will not be,
reviewed by or registered with any securities authorities outside the United
States, including but not limited to the securities authorities of Argentina. In
accordance with Circular 99 of 2001, from Chile’s Superintendence of Securities,
the grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement. As this is a private placement in Chile, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of any
securities authorities in Chile. This Agreement and all other materials
pertaining to your Restricted Stock Units have not been reviewed by any
regulatory authority in Hong Kong. You are advised to exercise caution in
relation to this offer. If you have any doubts about any of the contents of the
materials pertaining to your Restricted Stock Units, you should obtain
independent professional investment advice.

(f) You agree to repatriate all payments under this Agreement or cash
attributable to Shares you acquire under this Agreement to the extent required
under any applicable legal requirements, such as foreign exchange rules and
regulations in your country of residence or country of employment.

(g) Your Restricted Stock Units are subject to the Company’s performance-based
compensation recoupment policy (which currently covers only officers or
officer-equivalent employees of the Company and its Affiliates) in effect from
time to time.

(h) Regardless of any action the Company or any Affiliate takes with respect to
any or all tax withholding (including social insurance contributions and payment
on account obligations, if any), you acknowledge that the ultimate liability for
all such taxes is and remains your responsibility (or that of your beneficiary
or estate) and that neither the Company nor any Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any of your Restricted Stock Units, including
the grant or payment on account of the Restricted Stock Units, and that neither
the Company nor any Affiliate commits to structure the terms of the grant of or
any aspect of any Restricted Stock Units to reduce or eliminate your (or you
estate’s or any heir’s) liability for such tax. You agree to take any and all
actions as may be required to comply with your personal tax obligations.

(i) If you are resident and/or employed in a country that is a member of the
European Union, this Agreement is intended to comply with the provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the
“Equal Treatment Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement are invalid or
unenforceable, in whole or in part, under the Equal Treatment Rules, the
Committee, in its sole discretion, shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

 

5



--------------------------------------------------------------------------------

(j) You agree that this Agreement and any other documents related to the Plan or
your Restricted Stock Units are to be presented to you in English. If any such
document is translated into a language other than English, the English version
will control.

(k) The collection, processing and transfer of your personal data is necessary
for the Company’s administration of the Plan, this Agreement and your Restricted
Stock Units. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by any Affiliates or the Company, and others who
provide them services related to your Restricted Stock Units (“Service
Providers”), for the exclusive purpose of implementing, administering and
managing your participation in the Plan. In accepting this agreement, you
acknowledge that:

(1) the Affiliates and the Company hold certain personal information about you,
including, but not limited to, your name, home address, telephone number, date
of birth, social insurance number or other identification number, employee
identification number, salary, nationality, job title, or shares of stock or
directorships held in Affiliates and the Company, details of all Restricted
Stock Units awarded, forfeited, on which payment has been made, and/or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”);

(2) the Affiliates, the Company, and Service Providers will transfer Data
amongst themselves as necessary for the implementation, administration and
management of the Plan, that these recipients may be located in your country,
the European Economic Area, the United States, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country, that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative and you authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party;

(3) Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan, including but not limited to any
applicable retention period necessary for effective or lawful administration of
the Plan;

(4) you may, at any time, exercise your rights under law, to obtain confirmation
as to the existence of the Data, verify the content, origin and accuracy of the
Data, request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data, and oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in it. You may seek to exercise these rights by contacting your
local human resources manager; and

(5) you are not obligated to consent to the collection, use, processing and
transfer of Data. However, if you refuse to grant consent under this Section 12
by failing to accept this

 

6



--------------------------------------------------------------------------------

Agreement you will not receive any Restricted Stock Units pursuant to this
Agreement, and if you subsequently withdraw your consent under this Section 12
you will forfeit all of your Restricted Stock Units. You may contact your local
human resources representative for more information on the consequences of your
refusal to consent or withdrawal of consent.

(l) In accepting this Agreement, you acknowledge that:

(1) the Plan and this Agreement are each established voluntarily by the Company,
and that each is discretionary in nature and may be modified, suspended or
terminated at any time, as provided in the Plan and this Agreement,
respectively;

(2) the grant of your Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted repeatedly in the past;

(3) all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the discretion of the Committee, including, but not limited to, the
timing of any grants, the number of Restricted Stock Units and vesting
provisions;

(4) your participation in the Plan is voluntary;

(5) the Restricted Stock Units are an extraordinary item which is outside the
scope of your employment contract, if any;

(6) the Restricted Stock Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, Termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(7) the Restricted Stock Unit grant will not be interpreted to form an
employment contract or relationship with any Affiliate or the Company, and you
are not an employee of the Company;

(8) the future Closing Price of Common Stock is unknown and cannot be predicted
with certainty;

(9) to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Restricted Stock Units or
diminution in value of the Restricted Stock Units and you irrevocably release
the Company and each Affiliate from any such claim that may arise; and

(10) in the event of your Termination, neither your eligibility, nor any right
to receive Restricted Stock Units, nor any period within which payment may be
made on account of your Restricted Stock Units, if any, will be extended beyond
the period specified under this Agreement by any notice period mandated under
law (e.g., active employment would not include a period of “garden leave” or
similar period pursuant to local law); furthermore, in the event of your
Termination, your right to payment on account of your Restricted Stock Units, if
any, will not be extended by any notice period mandated under law.

 

7



--------------------------------------------------------------------------------

(m) The Company may impose other requirements as a condition of your Restricted
Stock Units, to the extent the Committee determines, in its discretion, that
such other requirements are necessary or advisable in order to comply with law
or facilitate the operation or administration of this Agreement, your Restricted
Stock Units, or the Plan. To the extent the Company determines in its discretion
that you are required to execute any document or undertaking for this purpose,
you agree to do so.

13. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect any of your previously-granted
Awards in any material way (without your written consent) and is otherwise
consistent with the Plan. The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.

14. Agreement to Protect Corporate Property. If you have not previously executed
an Agreement to Protect Corporate Property (“Property Agreement”), the grant of
your Restricted Stock Units is subject to your execution of the Property
Agreement provided to you by the Company with respect to this Agreement, and if
you do not return a signed copy of the Property Agreement then this Agreement
and the Restricted Stock Units granted to you will be void. The Company may in
its sole discretion allow an extension of time for you to return your signed
Property Agreement.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement.

 

METLIFE, INC.     EMPLOYEE By:  

Steven A. Kandarian

    [name]   Name        

Chairman of the Board,

President and Chief Executive Officer

        Title        

 

   

 

  Signature     Signature       Date:  

 

 

8